Citation Nr: 1520368	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel










INTRODUCTION

The Veteran had active service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in January 2012, a statement of the case was issued in May 2013, and a substantive appeal was received in June 2013.

The case was remanded in January 2014; it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary to ensure that the duty to assist the Veteran has been fulfilled.  In its prior remand, the Board's instructions were to request all medical records, to specifically include results of any audiological testing, associated with the Veteran's Army reserve service with Headquarters 3d battalion, 397th regiment, 1st Brigade, 100th Division out of Manchester, KY, and to request the Veteran's private treatment records for hearing problems from 1981 from Medical Arts, London, KY.

The Veteran was provided with a letter in April 2014 asking him to submit a release form for any private physicians who treated him a private provider for his hearing problems in 1981 from Medical Arts London, KY.  The Veteran provided a release form in May 2014, listing W.D.P., MD and location of this private physician's office, but noting that he was deceased.  However, it is unclear whether the private physician's office was still in operation and, if so, whether any attempt was made to obtain the Veteran's records from that office.

With regard to the Veteran's service treatment records from his time in the Reserve service, the Board notes that the Veteran's complete service treatment records and his entire personnel file were requested from the National Personnel Records Center and from the National Archives and Records Administration.  However, only his service personnel records and the image of a folder labeled Health Records from the Army are part of the claims file.  It is unclear if, or why, the Veteran's service treatment records from his period of Reserve service following active duty were unavailable, or if any further attempts were made to obtain these records.  On remand, additional attempts must be made to obtain the Veteran's service treatment records from this period of Reserve service and, if it is determined that these records are unavailable, a Formal Finding should be made, explaining the efforts to obtain these records, and placed in the electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Determine if any records are available pertaining to treatment of the Veteran's hearing loss from W.D.P., MD, a private physician who reportedly died in 2009.  If any records are available, obtain these records in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary updated medical releases.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Make further attempts to locate service treatment records from the Veteran's Army reserve service with Headquarters 3d battalion, 397th regiment, 1st Brigade, 100th Division out of Manchester, KY (following his active duty service which ended in February 1978) from the Records Management Center (RMC), the Department of the Army, and the Veteran's former reserve unit. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



(West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




